Exhibit 99.2 Second Quarter Fiscal 2012 Earnings Conference Call August 1, 2012 page 2 Forward-Looking Statements This presentation contains forward-looking statements regarding the Company's prospects, including the outlook for tanker and articulated tug barge markets, changing oil trading patterns, anticipated levels and timing of newbuilding and scrapping, prospects for certain strategic alliances and investments, including OSG’s U.S. Flag business unit, projected scheduled drydock and off hire days for the third and fourth quarters of 2012, projected locked-in charter revenue and locked-in time charter days for the remaining six months of 2012 and 2013 through 2016 and thereafter, OSG’s ability to achieve its liquidity raising objectives, including satisfactory long- term financing, estimated revenue and expense items, levels of equity income and capital expenditures for 2012, the profitability in 2012 of certain business units and OSG’s LNG and FSO joint ventures, OSG’s ability to access capital markets, raise additional debt financing and sell assets, OSG’s ability to further reduce general and administrative expense and vessel expenses, prospects of OSG’s strategy of being a market leader in the segments in which it competes, the projected growth of the Jones Act and world tanker fleets, and the forecast of world economic activity and oil demand.These statements are based on certain assumptions made by OSG management based on its experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.Forward-looking statements are subject to a number of risks, uncertainties and assumptions, many of which are beyond the control of OSG, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements.Factors, risks and uncertainties that could cause actual results to differ from the expectations reflected in these forward-looking statements are described in the Company’s Annual Report for 2011 on Form 10-K and those risks discussed in the other reports OSG files with the Securities and Exchange Commission. page 3 Financial Highlights for 2Q2012 <The second quarter of 2012 opened with improving trading conditions in our key International markets that gave way in May as seasonal and technical demand turned lower •Adjusted 2Q2012 net loss of $46.0M or $1.52 per diluted share •Cash flow from operations in 2Q2012 was + $10.1M and + $19.6M for 6 mos. thru June 30 <The 2Q2012 spot rate for MRs was $10,500/day, after our early Q2 bookings of $15,500/day •Activity fell due to reduced demand and the closure of the Hovensa and Aruba refineries •The May collapse in product prices shut down the cross-Atlantic arbitrage trade •Stronger Atlantic basin markets drew in MRs from weaker Far East markets <In International Crude, inventory building ahead of Iran embargo and Motiva startup drove spot rate strength in late Q1 / early Q2 •Reversal of inventory cycle, tepid U.S. and European oil demand, temporary loss of Motiva volumes and negative seasonality have taken a toll on demand in the larger Crude classes •Activity in Aframax market remains subdued - TCEs are little changed from $10-13k over the last 5 qtrs •As a result, the Q2 average Crude TCE rate was similar to Q1’s - but quarter ended on a weak note <Weak International market conditions persist as we proceed through the third quarter <Continued strength in our Jones Act markets - 2Q2012 operating income of $16.7M 1 <Continued focus on cost containment at sea and ashore •Average 2nternational and U.S. Flag daily vessel expenses remain well inside of 2012 budget •Consolidation of International Flag technical management in Athens is on track - annual savings of $3 - 4M with enhanced efficiency 1 Before direct and allocated general and administrative expense, equity in income of affiliates and gain/(loss) on vessel dispositions. page 4 Liquidity Update <In July, OSG drew down the $343 million in remaining availability under the $1.5 billion revolving credit facility <This was a prudent step to ensure continued liquidity in light of the ongoing difficult market conditions we are operating in <The cash will be available for general corporate purposes. It is invested in short -term U.S. Treasury securities and similar high-quality, highly liquid money market instruments <Combined with the cash we already had on hand, we now have cash of over $550 million <We are working with our banks to put in place new long term financing for the Company, while also pursuing other liquidity raising options page 5 Outlook for International Crude Markets Modest improvement expected for full year 2012 compared with 2011 <The Crude tanker market remains oversupplied, but ordering restraint remains intact •We forecast net Crude fleet growth of 6% in 2012,5% in 2013 and 1% in 2014 <Global oil demand forecast to increase in 2H2012 to 90.7 mbpd 1 •Increase of 1.0 mbpd over 2H2011 and 1.6 mbpd over 1H2012 •Full year 2013 forecast for oil demand is now 90.9 mbpd, a 1.0 mbpd increase (+1.1%) over 2012 <Increasing U.S. crude production will continue to displace imports, partially offset by: •Long-haul AG-West VLCC movements will resume with startup of Motiva refinery expansion in 2013 •Suezmax demand should benefit from production at Trainer and Philadelphia refineries in the Delaware Bay <Despite moderating economic growth, China/Asia to continue to drive tonne-mile demand growth •New Asian refining capacity coming online - 840 kbpd in 2H2012 and 930 kbpd in 2013 •West African exports to Asia should be restored as Brent-Dubai spread (now $4) normalizes with completion of North Sea maintenance in late 3Q2012 •Latin America is forecast to increase exports to Asiato 1.1 mbpd in 2H2012, a 25% increase vs. 1 Global oil demand forecast per International Energy Agency (IEA). page 6 Outlook for International Products Markets <Net fleet growth to remain restrained at about 2.5% in both 2012 and 2013 <The U.S. Gulf Coast is now firmly established as a key Products export center •Highly competitive due to access to cheap domestic crudes and natural gas feedstock •Export growth driven primarily by strong Latin American demand -Forecast growth of 150 kbpd per year in both 2012 and 2013 •Startup of Valero’s hydrocrackers and Motiva expansion in 2013 should increase product exports <Improving prospects for increased cross-Atlantic trade •Potential for higher gasoline/additive movements from Europe into U.S. East Coast -Lower U.S. ethanol production due to Midwest drought •European diesel demand bottoming - local refinery closures create import requirement that should benefit MRs <New long-haul MR trade developing from U.S. West Coast to South America <Increased Asian product trade flows should draw back MRs that repositioned to the Atlantic basin in 1H2012 •Shutdown of Australian refinery capacity to increase long-haul import requirement •Increase in export refining capacity in India to result in growth in product movements East and West page 7 Outlook for U.S. Flag Markets Jones Act market continues to improve <Positive Jones Act fundamentals remain intact •Restrained fleet growth - net increase of only 4 vessels to 58 thru 2015 •U.S. Gulf refiners benefiting from closure of Hovensa refinery, which supplied Florida with 150 kbpd of clean products •Motiva startup in 2013 provides opportunity for longer term Jones Act demand growth <Our 12 Jones Act tankers are all on time charter - 2012 renewals are being done at consecutively higher rates <Four of our clean Products ATBs are now on time charter <Recently announced transactions for the Philadelphia and Trainer refineries in the Delaware Bay are positive for our Jones Act business page 8 Management Priorities <Reach agreement with our banks to put in place long-term financing that allows us to manage through an extended downturn in our markets <Execute some of the other liquidity raising options we have been pursuing <Capitalize on strong U.S. Flag fundamentals, sustain commercial outperformance in International Flag segments and improve results from our LNG and FSO joint ventures <Continue to keep costs on shore and at sea under control <Maintain high technical performance of the fleet at the same time we pursue further fuel efficiency savings and tight management of drydock costs page * Financial Review Myles Itkin, CFO page 10 Financial Review - Income Statement Reflects improved results from U.S. Flag Product Carriers andATBs and higher average spot rates for VLCCs and Suezmaxes, partially offset by weaker rates for Aframaxes and MRs Reflects $3.0M in retention bonuses, partially offset by $2.6M reduction in compensation for shore-based staff relating to headcount reductions and decreased incentive compensation accruals Reflects newbuild deliveries in U.S. Flag, Int’l Products and VLCC fleets Costs associated with the relocation of technical management operations for the International Crude fleet Reflects increase in the average amount of variable rate debt outstanding, along with a decline in capitalized interest resulting from the completion of the construction on several newbuilds and commitment fees on the forward start facility entered in May 2011 Reflects $3.9M in unrealized losses on FFAs and bunker swaps and $3.4M in net losses on securities / investments page 11 Financial Review - Balance Sheet Reflects $229M drawn under revolving credit facility Includes CIP of $86M for 2 Aframaxes Reflects transfer of marketable securities portfolio to short term investments which were sold in June 2012 Reflects $256M related to excess of current unsecured revolving credit facility (plus outstanding letters of credit), which matures in February 2013, over the $900M capacity of the forward start facility Cash balances will be available to the extent necessary to pay down any excess revolver balance prior to the effectiveness of the forward start facility in February 2013 page 12 2012 Guidance page * Appendix page 14 Reconciling Items Special Items Affecting Net Loss Set forth below are significant items of income and expense that affected the Company’s results for the three and six months ended June 30, 2012 and 2011, all of which are typically excluded by securities analysts in their published estimates of the Company’s financial results. page 15 Reconciling Items (cont’d) EBITDA EBITDA represents operating earnings before interest expense and income taxes and depreciation and amortization expense. EBITDA is presented to provide investors with meaningful additional information that management uses to monitor ongoing operating results and evaluate trends over comparative periods.EBITDA should not be considered a substitute for net income / (loss) or cash flow from operating activities prepared in accordance with accounting principles generally accepted in the United States or as a measure of profitability or liquidity.While EBITDA is frequently used as a measure of operating results and performance, it is not necessarily comparable to other similarly titled captions of other companies due to differences in methods of calculation. TCE Revenues page 16 Fleet Composition - As of July 30, 2012 Owned Chartered-in Total Newbuild Total VLCC 1 11 2 13 - 13 FSO 2 - 2 - 2 Suezmax - 3 3 - 3 Aframax 4 4 8 2 10 Panamax 9 - 9 - 9 Lightering 4 2 6 - 6 Total Crude 30 11 41 2 43 LR1 4 2 6 - 6 MR 2 17 22 39 - 39 Total Products 21 24 45 - 45 Product Carrier 2 10 12 - 12 Clean ATB 7 - 7 - 7 Lightering ATB 3 - 3 - 3 Total U.S. Flag 12 10 22 - 22 Total Gas 4 - 4 - 4 TOTAL 67 45 2 1Includes 1 owned ULCC.2Includes 2 owned U.S. Flag MRs that trade internationally, an ownedcar carrier and a chartered-in chemical tanker. Note:Excludes charters-in of less than one year:0.2 VLCCs, 3.6 Suezmaxes, 2.0 Aframaxes and 1.0 Aframax Lightering (based on percent interest). page 17 Off Hire Schedule Off Hire and Scheduled Drydock In addition to regular inspections by OSG personnel, all vessels are subject to periodic drydock, special survey and other scheduled or known maintenance and repairs. The table below sets forth, by vessel class, actual days off hire for the first and second quarters of 2012 and anticipated days off hire for the third and fourth quarters of 2012 for the above-mentioned events. page 18 Charter Hire Expense by Segment For the Quarter Ended June 30, 2012 ($ in thousands) Note:Vessels chartered-in for less than one year are not on the Company’s fleet list. All from vessels not on fleet list All from vessels not on fleet list Includes $10.9 mil from vessels not on fleet list Includes $10.9 mil from vessels not on fleet list page 19 Future Revenue $/Days by Segment As of June 30, 2012 Locked-in Time Charter Days by Segment Locked-in Time Charter Revenue by Segment ($ in 000) Locked-in Charter Revenue ($ in 000) Note:Locked-in time charter days for 2012 are as of 6/30/12 and will differ from a more current date used in Appendices 3 and 4 in the quarterly earnings press release. www.osg.com
